Sullivan, J. (concurring).
I concur in the reversal of the conviction and direction for a new trial. For purposes of the disposition of this appeal, however, it is both premature and inappropriate to reach the issue of whether the sentence imposed is unconstitutional, inasmuch as the case has to be retried.
Moreover, I disagree with that part of the majority opinion which intimates that this may be that rare case where the application of the mandated life sentence with a minimum would be unconstitutional. (See People v Broadie, 37 NY2d 100, 119.) This is hardly the case for the exception envisioned in Broadie (supra). Defendant’s middle class background, good reputation, and lack of previous criminal involvement would likely be applicable to many users and sellers of cocaine. Setting aside for the moment the reasons which compel a new trial, it is obvious from the proof that defendant was not involved by mere happenstance, and it strains credulity to *156believe that she was not a vital cog in the transaction for which she was convicted.
Evans and Markewich, JJ., concur with Lupiano, J. P.; Sullivan, J., concurs in an opinion.
Judgment, Supreme Court, New York County, rendered on April 20, 1977, unanimously reversed, on the law, and as a matter of discretion in the interest of justice, and a new trial ordered.